DETAILED ACTION

This office action is in regards to a 371 application filed May 11, 2020 claiming priority to PCT/EP2018/084248 filed December 10, 2018 and to foreign application EP17206284.6 filed December 8, 2017. Claims 2-14 have been amended. Claim 15 has been cancelled without prejudice. Claims 1-14 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, line 6, the phrase within the parentheses renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d). Claims 2-14 are rejected due to their dependence on claim 1.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regards to claim 1, line 13, “the content of the oxidized hydrocarbons of at least 1 to 20 wt.%” is indefinite.  What is the base of comparison? Total wood plastic composite composition? Total wax composition?  Claims 2-14 are rejected due to their dependence on claim 1.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to line 3, the thermoplastic polymer is selected from a group of polyolefins is indefinite. The group of polyolefins is not defined. What group of polyolefins? A select group of polyolefins or all polyolefins?
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The ratio of alcohols to esters/acids of ketones/aldehydes is indefinite. There are only two components being ratioed “alcohols” and “ester/acids of ketones/aldehydes” but the ratio limitation is three components: (1), (0.1 to 3), and (0.1 to 2) OR (1:0.1), (3:0.1), and (2)?  Please clarify.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Csihony et al. (WO 2013/120792 A1) in view of Richardson (WO 03/035393 A1).
Csihony et al. disclose a composition comprising a) a chlorine containing thermoplastic polymer; b) a Fischer-Tropsch wax; c) at least one partially oxidized polyethylene wax; and d) filler materials [Claim 2]. Csihony et al. disclose the chlorine containing thermoplastic (a) is essentially preferred to be polyvinyl chloride (PVC) [p.4, lines 8-9]. Csihony et al. disclose Fischer-Tropsch waxes (b) consist essentially of 40 to 80 carbon atoms, an average molar mass between 600-1300 g/mol, congealing point 80-110°C, viscosity at 135°C between 10 and 200 mPa•s, melting point of 80-115°C, and a density of 0.92-0.96 g/cm3 wherein the amount of Fischer-Tropsch waxes in the composition is about 0.01 – 1.5 wt.% [p.4, lines 21-34]. Csihony et al. disclose the partially or fully oxidized polyethylene wax (c) comprising an acid number in the range of about 10-100 mg KOH, a hydrolysis number in the range of 10-70 mg KOH/g, a density of about 0.90-0.98 g/cm3, molecular weights from 500-40,000 g/mol, and wherein the amount of partially or fully oxidized polyethylene waxes in the composition is from about 0.01 – 0.3 wt.% [p.5, lines 18-33]. Csihony et al. disclose that lubricants are ingredients of PVC formulation such as polyethylene, paraffin, or Fischer-Tropsch waxes used to increase the output of PVC synthesis by retarding fusion (i.e., higher fusion time) by decreasing viscosity of the PVC mass and as a result the impact strength decreases [p.1, lines 21-23], therefore polyethylene wax, paraffin wax, and Fischer-Tropsch waxes are deemed equivalents. Csihony et al. disclose oxidized polyethylene waxes are used to promote fusion (i.e., lower fusion time) by increasing the viscosity and as a result the impact strength increases [p.1, lines 27-28], and since polyethylene waxes and Fischer-Tropsch waxes are deem equivalents, to one of ordinary skill in the art would find obvious that oxidized polyethylene waxes and oxidized Fischer-Tropsch waxes would be deemed equivalents in the composition, and therefore the wax composition of Csihony et al. would represent a Fischer-Tropsch wax and an oxidized Fischer-Tropsch wax as well as the properties with a reasonable expectation of success. The range of oxidized Fischer-Tropsch wax content in the total wax composition (b+c) is 0.7 to 96.7 wt.% and from the non-limiting examples of Tables 1 and 3, the range is 10-20 wt.%. Csihony et al. disclose the amount of fillers in the composition is from 5.0-35.0 wt.% [p.6, lines 13-16]. 
Csihony et al. do not disclose a wood component.
Richardson discloses a PVC/wood fiber composite comprising 1) wood fibers; and 2) a composite comprising PVC, a polyester and a lubricant package comprised of one or more polyester esters, fatty acid esters of aliphatic or aromatic dicarboxylic acids, fatty acid salts, fatty alcohols, hydrogenated fatty acid glycerides and combinations thereof [Claim 1; p.1, lines 5-27].  Richardson discloses in formulation 1 [p.7, lines 5-6] comprises PVC, wood fillers, 1 phw of a paraffin wax, and 0.015 phw of oxidized polyethylene wax wherein the paraffin wax and oxidized polyethylene wax correspond to the Fischer-Tropsch wax and oxidized Fischer-Tropsch wax.  Richardson discloses PVC/wood composites are easier to process than conventional composites because they require lower extruder torque that translates into less work and corresponds to lower process temperatures [p.1, line 32 – p.2, line 2]. One of ordinary skill in the art would find obvious to use the wood fiber with PVC of Richardson with the PVC composition of Csihony et al. to lower the required extruder torque which lowers the process temperature needed, making it easier to process.
In regards to claim 2, Csihony et al. [Claim 2] and Richardson [Claim 1] disclose vinyl chloride polymers and copolymers.
In regards to claim 3, Richardson discloses the wood fibers can be any type of wood fibers such as, for example, saw dust or wood flour or combinations of different types of wood fibers [p.2, lines 10-12].
In regards to claim 4, Richardson discloses an amount of polyester in the wood composite of about 1.5 to about 3.0 parts by weight of the composite [p.3, lines 25-27] and an amount of the lubricant package in the wood composite of about 2 to about 3.5 parts by weight of the composite [p.4, lines 15-18] yielding a ratio of 3/7 to 3/2.  
In regards to claims 5-6, since Csihony et al. in view of Richardson teach substantially identical Fischer-Tropsch wax of 40-80 carbon atoms, oxidized Fischer-Tropsch wax, congealing point 80-110°C, content of the oxidized hydrocarbon, density of 0.92-0.96 g/cm3 at room temperature, and acid number of the wax composition as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Csihony et al. in view of Richardson will be the same as claimed (i.e., dynamic viscosity at 120°C and 180°C of 10 mPa•s or below). If there is any difference between the product of Csihony et al. in view of Richardson and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 
In regards to claims 7-10, since Csihony et al. in view of Richardson teach substantially identical Fischer-Tropsch wax of 40-80 carbon atoms, molar mass of 600-1300 g/mol, oxidized Fischer-Tropsch wax, congealing point 80-110°C, content of the oxidized hydrocarbon, and acid number of the wax composition as the recited claimed, one of ordinary skill in the art at the time of invention was made, would have expected that the compound properties of Csihony et al. in view of Richardson will be the same as claimed (i.e., content of molecules in the wax composition having a linear carbon chain above 75 wt.%, the congealing point is between 75-105°C, density of the wax at 120°C is below 0.9 g/cm3, the molar mass of the molecules is between 300-1500 g/moldynamic viscosity at 120°C and 180°C of 10 mPa•s or below). If there is any difference between the product of Csihony et al. in view of Richardson and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I).
In regards to claim 11, Csihony et al. disclose 65.0 – 95.0 wt.% of a chlorine containing thermoplastic polymer [p.2, line 20].
In regards to claim 12, Csihony et al. disclose 0.02 – 2.5 wt.% (i.e., b+c) of the wax composition in the total composition [p.2, lines 21-22].
In regards to claim 13, Csihony et al. disclose 70 – 99 wt.% (i.e., a+b+c+d) of the total composition comprising the thermoplastic polymer, wax composition, and wood filler [p.2, lines 20-23].
In regards to claim 14, Csihony et al. disclose the PVC/wood fiber composite is formed by mixing the components using machinery such as mixers, compounders, and extruders and can be processed into the desired form [p.17, line 12 – p.18, line 14].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763